United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                February 13, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-20204
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MORRIS HAUGHTON,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 4:05-CR-115-ALL
                      --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Morris Haughton appeals the district court’s revocation of

his supervised release imposed following his convictions of

possession with intent to distribute crack cocaine (Count 1) and

being a felon in possession of a firearm (Count 2).      As a result

of the revocation, Haughton was sentenced to 12 months of

imprisonment.

     Haughton argues that the district court lacked jurisdiction

to revoke his supervised release because both of his supervised

release terms had expired before the district court revoked them.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-20204
                                  -2-

He contends that although 18 U.S.C. § 3583(i) allows for such a

revocation as long as the warrant petition is issued before the

supervised release term expires, § 3583(i) was enacted after he

committed the offense in 1990 and cannot be applied retroactively

to his case.     Haughton does not challenge the revocation of his

supervised release on any other ground.

     Haughton misstates the facts of his case.    His five-year

supervised release term for Count 1 does not expire until

September 23, 2007, and thus it was still ongoing when the

district court revoked his supervised release on January 3, 2006.

Therefore, the issue whether the district court had jurisdiction

under § 3583(i) to revoke Haughton’s supervised release is

irrelevant and meritless.

     AFFIRMED.